Exhibit 10.1

FOUR CORNERS PROPERTY TRUST, INC.

2015 OMNIBUS INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT

This Performance-Based Restricted Stock Award Agreement (the “Agreement”) is
between Four Corners Property Trust, Inc., a Maryland corporation (the
“Company”), and you, a person notified by the Company, and identified in the
Company’s records, as the recipient of an Award of performance-based Restricted
Stock during the Company’s fiscal year [                ]. This Agreement is
effective as of the Grant Date communicated to you and set forth in the
Company’s records.

The Company wishes to award to you a number of shares of Stock, subject to
certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2015 Omnibus Incentive Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

 

  1. Award of Performance-based Restricted Stock.

The Company hereby grants to you, effective as of the Grant Date, an Award of
performance-based Restricted Stock for that number of shares of Stock
communicated to you and set forth in the Company’s records (the “Target
Shares”), on the terms and conditions set forth in such communication, this
Agreement and the Plan.

 

  2. Rights with Respect to the Target Shares.

With respect to the Target Shares, you shall be entitled to exercise the rights
of a shareholder of Stock of the Company, including the right to vote the Target
Shares and the right to receive dividends and distributions thereon as provided
in Section 8(b) of this Agreement, unless and until the Target Shares are
forfeited pursuant to Sections 3, 4 or 6 hereof. Your rights with respect to the
Target Shares shall remain forfeitable at all times prior to the date on which
such rights become vested, and the restrictions with respect to the Target
Shares lapse, in accordance with Sections 3 or 4 hereof.

 

  3. Vesting.

(a) You shall vest in the number of Target Shares, if any, determined by the
Committee following the end of the period commencing on <<DATE>> (the
“Commencement Date”) and ending on <<DATE>> (the “Performance Period”) based on
the level of achievement of the applicable performance goals approved by the
Committee, communicated to you and set forth in the Company’s records, subject
to your continued employment with the Company or an Affiliate through the end of
the Performance Period. The number of shares of Stock that may become vested
shall range from zero to two hundred percent (200%) of the Target Shares, based
on the level of achievement of the applicable performance goals during the
Performance Period, as determined by the Committee. If more than 100% of the
Target Shares become vested, as determined by the Committee, then the number of
additional shares that become vested (the



--------------------------------------------------------------------------------

“Additional Shares” and, together with the Target Shares, the “Shares”) shall be
issued to you on the date on which the Committee certifies the level of
achievement of the applicable performance goals (the “Certification Date”). Any
Shares that vest in accordance with this Section 3(a) shall be deemed to be
vested on the Certification Date. Any Target Shares that do not vest pursuant to
the terms of Sections 3 or 4 hereof shall be immediately and irrevocably
forfeited, including the right to receive cash payments and other distributions
pursuant to Section 8(b) hereof, as of the Certification Date or the date of
your termination of employment, as applicable.

(b) The Committee administering the Plan shall have the authority to make any
determinations regarding questions arising from the application of the
provisions of this Section 3, which determination shall be final, conclusive and
binding on you and the Company.

 

  4. Early Vesting; Forfeiture.

If you cease to be employed by the Company or an Affiliate prior to the end of
the Performance Period, your rights to all of the unvested Target Shares shall
be immediately and irrevocably forfeited, including the right to vote such
shares and the right to receive dividends and distributions on such Target
Shares as provided in Section 8(b) hereof, and your right to receive any
Additional Shares shall be immediately and irrevocably forfeited, except that:

(a) Except as provided in Section 4(b) hereof, if, after the first anniversary
of the Grant Date, the Company terminates your employment for any reason other
than Cause, death or Disability (as defined below), or you terminate your
employment for Good Reason (as defined below), then you shall become vested in
the number of Target Shares, if any, and you shall be issued the number of
Additional Shares, if any, determined by the Committee following the end of the
Performance Period based on the level of achievement of the applicable
performance goals during the Performance Period, in each case on a pro rata
basis, determined based on the number of full months of employment completed
from the Commencement Date to the date of your termination of employment,
divided by the number of full months during the Performance Period.

(b) If, within two years after the date of the consummation of a Change in
Control that occurs after the Grant Date, the Company terminates your employment
for any reason other than for Cause, death or Disability, or you terminate
employment for Good Reason, then you shall become immediately and
unconditionally vested in the number of Target Shares, if any, and you shall be
issued the number of Additional Shares, if any, determined by the Committee
based on the level of achievement of the applicable performance goals, provided
that such determination shall be made by the Committee based on the actual level
of performance through the date of the Change in Control.

(c) If you die prior to the vesting or forfeiture of the Target Shares pursuant
to Section 3(a), then you shall become immediately and unconditionally vested in
one hundred percent (100%) of the Target Shares granted to you hereunder as of
the date of your death and you shall not be issued any Additional Shares. No
transfer by will or the Applicable Laws of descent and distribution of any
Target Shares which vest by reason of your death shall be effective to bind the
Company unless the Committee administering the Plan shall have been furnished
with written notice of such transfer and a copy of the will or such other
evidence as the Committee may deem necessary to establish the validity of the
transfer.

 

2



--------------------------------------------------------------------------------

(d) If you become Disabled (as defined below) prior to the vesting or forfeiture
of the Target Shares pursuant to Section 3(a), then you shall become immediately
and unconditionally vested in one hundred percent (100%) of the Target Shares
granted to you hereunder as of the date on which the Committee makes the
determination that you are Disabled and you shall not be issued any Additional
Shares. For purposes of this Agreement, “Disabled” or “Disability” means you
have a disability due to illness or injury which is expected to be permanent in
nature and which prevents you from performing the material duties required by
your regular occupation, all as determined by the Committee administering the
Plan.

(e) For purposes of this Agreement, “Good Reason” means:

(i) without your express written consent, (a) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (b) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or

(ii) a material reduction in your base salary, target annual bonus opportunity,
long-term incentive opportunity or aggregate employee benefits as in effect
immediately prior to the date of the consummation of a Change in Control, other
than (a) an inadvertent failure remedied by the Company promptly after receipt
of notice thereof given by you or (b) with respect to aggregate employee
benefits only, any such failure resulting from an across-the-board reduction in
employee benefits applicable to all similarly situated employees of the Company
generally.

You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to vesting of the Shares as provided hereunder upon a termination of employment
for Good Reason.

If, following the end of the Performance Period and prior to the Certification
Date, the Company terminates your employment for Cause, your rights to all of
the unvested Target Shares shall be immediately and irrevocably forfeited,
including the right to receive dividends and distributions on such Target Shares
as provided in Section 8(b) hereof, and your right to receive any Additional
Shares shall be immediately and irrevocably forfeited.

 

3



--------------------------------------------------------------------------------

  5. Restriction on Transfer.

Except as contemplated by Section 4(c) hereof, until the Target Shares vest
pursuant to Sections 3 or 4 hereof, none of the Target Shares may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the Target Shares, whether voluntary or involuntary, by operation of
law or otherwise, shall vest the transferee with any interest or right in or
with respect to the Target Shares.

 

  6. Clawback.

(a) If (i) the Company is required to restate its financial statements due to
fraud and (ii) the Committee administering the Plan determines that you have
knowingly participated in such fraud, then the Committee may, in its sole and
absolute discretion, at any time within two years following such restatement,
require you to, and you shall immediately upon notice of such Committee
determination, return to the Company any Shares that vested under this Agreement
and any distributions with respect to the vested Shares (including any cash
dividends or other distributions) received by you or your personal
representative and pay to the Company in cash the amount of any proceeds
received by you or your personal representative from the disposition or transfer
of any Shares, in each case during the period commencing two years before the
beginning of the restated financial period and ending on the date of such
Committee determination. In addition, all of your rights to Shares that are not
vested on the date that the Committee makes such determination shall be
immediately and irrevocably forfeited, including the right to vote such Shares
and the right to receive dividends and distributions on such Shares as provided
in Section 8(b) of this Agreement. Notwithstanding anything to the contrary in
this Section 6(a), the Committee shall have the authority and discretion to make
any determination regarding the specific implementation of this Section 6(a)
with respect to you.

(b) The Shares issued to you hereunder, any distributions with respect to such
Shares (including any cash dividends or other distributions) received by you or
your personal representative, and any proceeds received by you or your personal
representative from the disposition or transfer of any such Shares shall be
subject to mandatory repayment by you to the Company to the extent you are, or
in the future become, subject to (i) any Company or Affiliate “clawback” or
recoupment policy that is adopted by the Company, including to comply with the
requirements of any Applicable Laws, rules or regulations, or (ii) any
Applicable Laws which impose mandatory recoupment, under circumstances set forth
in such Applicable Laws.

 

  7. Issuance and Custody of Certificates

(a) The Company shall cause the Target Shares to be issued in your name in such
a manner as the Committee, in its sole discretion, deems appropriate, including
by book-entry or direct registration (including transaction advices) or the
issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company for your benefit until such time as
such Target Shares are forfeited to the Company or the restrictions applicable
to the Target Shares lapse and you deliver a stock power to the Company with
respect to each certificate. The Target Shares shall be restricted from transfer
and shall be subject to an appropriate stop-transfer order. If any certificate
is issued, the certificate shall bear a legend that complies with Applicable Law
and makes appropriate reference to the restrictions applicable to the Target
Shares. To the extent that ownership of the Target Shares is evidenced by a
book-entry registration or direct registration (including transaction advices),
such registration shall be notated to evidence the restrictions imposed on such
Target Shares.

(b) After any Shares vest pursuant to Sections 3 or 4 hereof, and following
payment of the applicable withholding taxes pursuant to Section 9 hereof, the
Company shall promptly cause such vested Shares (less any shares withheld to pay
taxes), free of the restrictions and/or legend described in this Section 7, to
be delivered, either by book-entry or direct registration (including transaction
advices) or in the form of a certificate or certificates evidencing ownership of
such Shares, registered in your name or in the names of your beneficiary or
estate, as the case may be.

 

4



--------------------------------------------------------------------------------

  8. Adjustments and Distributions.

(a) If any Shares vest subsequent to any change in the number or character of
the Stock (through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares or otherwise)
occurring after the Grant Date, you shall then receive upon such vesting the
number and type of securities or other consideration which you would have
received if such Shares had vested prior to the event changing the number or
character of the outstanding Stock.

(b) All dividends and other distributions paid with respect to the Target Shares
(whether in cash, property or shares of Stock) prior to the date the Target
Shares vest shall be held by the Company until payable or forfeited pursuant to
this Section 8(b). Such dividends and other distributions shall be subject to
the same restrictions on transferability and vesting as the Target Shares with
respect to which they were paid and shall, to the extent vested, be paid,
without interest, and less any applicable withholding taxes, when and to the
extent the underlying Target Shares are vested and freed of restrictions. To the
extent that the Target Shares are forfeited prior to vesting, the right to
receive such dividends and other distributions shall also be
forfeited. Dividends and other distributions shall only be paid with respect to
the Additional Shares beginning on the date of issuance of the Additional
Shares.

 

  9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the Shares, the payment of
dividends on the Shares, the vesting of the Shares and any other matters related
to this Agreement. In order to comply with all applicable federal, state or
local income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state or local payroll,
withholding, income or other taxes, which are your sole and absolute
responsibility, are withheld or collected from you.

(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the Shares or cash otherwise to be
delivered having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Stock having a Fair

 

5



--------------------------------------------------------------------------------

Market Value equal to the amount of such taxes. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share. Your election must be made on or before the date that the
amount of tax to be withheld is determined. The maximum number of shares of
Stock that may be withheld to satisfy any applicable tax withholding obligations
arising from the vesting of the Shares may not exceed such number of shares of
Stock having a Fair Market Value equal to the minimum statutory amount required
by the Company to be withheld and paid to any federal, state, or local taxing
authority with respect to such vesting of the Shares, or such greater amount as
may be permitted under applicable accounting standards.

 

  10. Restrictive Covenants.

(a) Non-Disclosure.

(i) During the course of your employment, before and after the execution of this
Agreement, and as consideration for the restrictive covenants entered into by
you herein, you have received and will continue to receive some or all of the
Company’s various Trade Secrets (as defined under Applicable Law) and
confidential or proprietary information, which includes the following whether in
physical or electronic form: (1) data and compilations of data related to
Business Opportunities (as defined below), (2) computer software, hardware,
network and internet technology utilized, modified or enhanced by the Company or
by you in furtherance of your duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (collectively, “Confidential Information”). “Business
Opportunities” means all ideas, concepts or information received or developed
(in whatever form) by you concerning any business, transaction or potential
transaction that constitutes or may constitute an opportunity for the Company to
earn a fee or income, specifically including those relationships that were
initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.

 

6



--------------------------------------------------------------------------------

(ii) All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and will remain the sole
and exclusive property of the Company. During the term of your employment with
the Company and for a period of five (5) years following the termination of your
employment with the Company for any reason, with or without cause, and upon the
initiative of either you or the Company, you agree that you shall protect any
such Confidential Information and Trade Secrets and shall not, except in
connection with the performance of your remaining duties for the Company, use,
disclose or otherwise copy, reproduce, distribute or otherwise disseminate any
such Confidential Information or Trade Secrets, or any physical or electronic
embodiments thereof, to any third party; provided, however, that you may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event you will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests.

(iii) Upon request by the Company and, in any event, upon termination of your
employment with the Company for any reason, you will promptly deliver to the
Company (within twenty-four (24) hours) all property belonging to the Company,
including but without limitation, all Confidential Information, Trade Secrets
and all electronic and physical embodiments thereof, all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents (including but not limited to all such data and
documents in electronic form) supplied to or created by you in connection with
your employment with the Company (including all copies of the foregoing) in your
possession or control, and all of the Company’s equipment and other materials in
your possession or control. You agree to allow the Company, at its request, to
verify return of Company property and documents and information and/or permanent
deletion of the same, through inspection of personal computers, personal storage
media, third party websites, third party e-mail systems, personal digital
assistant devices, cell phones and/or social networking sites on which Company
information was stored during your employment with the Company.

(iv) Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or your duties under the Applicable
Law relating to Trade Secrets.

(b) Non-Competition. You agree that, while employed by the Company and for a
period of twenty-four (24) months following the termination of your employment
with the Company for any reason, with or without cause, whether upon the
initiative of either you or the Company (the “Restricted Period”), you will not
provide or perform the same or substantially similar services, that you provided
to the Company, on behalf of any Direct Competitor (as defined below), directly
(i.e., as an officer or employee) or indirectly (i.e., as an independent
contractor, consultant, advisor, board member, agent, shareholder, investor,
joint venturer, or partner), anywhere within the United States of America (the
“Territory”). “Direct Competitor” means any individual, partnership,
corporation, limited liability company, association, or other group, however
organized, who competes with the Company in the business of owning, acquiring
and leasing restaurant and retail properties.

(i) If you are a resident of California and subject to its laws, the
restrictions set forth in this Section 10(b) above shall not apply to you.

(ii) Nothing in this provision shall divest you from the right to acquire as a
passive investor (with no involvement in the operations or management of the
business) up to 1% of any class of securities which is: (i) issued by any Direct
Competitor, and (ii) publicly traded on a national securities exchange or
over-the-counter market.

 

7



--------------------------------------------------------------------------------

(c) Non-Solicitation. You agree that you shall not at any time during your
employment with the Company and during the Restricted Period, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
encourage or cause any of the Company’s vendors, suppliers, licensees, or other
Persons with whom the Company has a contractual relationship and with whom you
have had Material Contact (as defined below) during the last two years of your
employment with the Company, to cease doing business with the Company or to do
business with a Direct Competitor. “Material Contact” means contact between you
and a Person: (1) with whom or which you dealt on behalf of the Company;
(2) whose dealings with the Company were coordinated or supervised by you;
(3) about whom you obtained Confidential Information in the ordinary course of
business as a result of your association with the Company; or (4) who receives
products or services authorized by the Company, the sale or provision of which
results or resulted in compensation, commission, or earnings for you within two
years prior to the date of the termination of your employment with the Company.

(d) Non-Recruitment. You agree that during the course of your employment with
the Company and during the Restricted Period, you will not, on behalf of
yourself or any other Person, directly or by assisting others, solicit, induce,
persuade, or encourage, or attempt to solicit, induce, persuade, or encourage,
any individual employed by the Company, with whom you have worked, to terminate
such employee’s position with the Company, whether or not such employee is a
full-time or temporary employee of the Company and whether or not such
employment is pursuant to a written agreement, for a determined period, or at
will. The provisions of this Section 10(d) shall only apply to those individuals
employed by the Company at the time of solicitation or attempted solicitation.
If you are a resident of California and subject to its laws, the restrictions
set forth in Section 10(c) above and this Section 10(d) shall be limited to
apply only where you use or disclose Confidential Information or Trade Secrets
when engaging in the restricted activities.

(e) Acknowledgements. You acknowledge that the Company is in the business of
owning, acquiring and leasing restaurant and retail properties on a nationwide
basis and that the Company makes substantial investments and has established
substantial goodwill associated with its business, supplier relationships and
marketing programs throughout the United States. You therefore acknowledge that
the Territory in which the Company’s Business is conducted is, at the very
least, throughout the United States. You further acknowledge and agree that it
is fair and reasonable for the Company to take steps to protect its Confidential
Information, Trade Secrets, goodwill, business relationships,

 

8



--------------------------------------------------------------------------------

employees, economic advantages, and/or other legitimate business interests from
the risk of misappropriation of or harm to its Confidential Information, Trade
Secrets, goodwill, business relationships, employees, economic advantages,
and/or other legitimate business interests. You acknowledge that the
consideration, including this Agreement, continued employment, specialized
training, and the Confidential Information and Trade Secrets provided to you,
gives rise to the Company’s interest in restraining you from competing with the
Company and that any limitations as to time, geographic scope and scope of
activity to be restrained are reasonable and do not impose a greater restraint
than is necessary to protect Company’s Confidential Information, Trade Secrets,
good will, business relationships, employees, economic advantages, and/or other
legitimate business interests, and will not prevent you from earning a
livelihood.

(f) Survival of Covenants. The provisions and restrictive covenants in this
Section 10 of this Agreement shall survive the expiration or termination of this
Agreement for any reason. You agree not to challenge the enforceability or scope
of the provisions and restrictive covenants in this Section 10. You further
agree to notify all future persons, or businesses, with which you become
affiliated or employed by, of the provisions and restrictions set forth in this
Section 10, prior to the commencement of any such affiliation or employment.

(g) Injunctive Relief. You acknowledge that if you breach or threaten to breach
any of the provisions of this Agreement, your actions will cause irreparable
harm and damage to the Company which cannot be compensated by damages
alone. Accordingly, if you breach or threaten to breach any of the provisions of
this Agreement, the Company shall be entitled to injunctive relief, in addition
to any other rights or remedies the Company may have. You hereby waive the
requirement for a bond by the Company as a condition to seeking injunctive
relief. The existence of any claim or cause of action by you against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of your agreements under this
Agreement.

(h) Forfeiture. In the event that you violate the terms of this Section 10, you
understand and agree that in addition to the Company’s rights to obtain
injunctive relief and damages for such violation, any and all rights to the
Award under this Agreement, whether vested or unvested, shall be forfeited and
extinguished.

 

  11. No Section 83(b) Election.

You hereby acknowledge and agree that you shall not make an election under
Section 83(b) of the Code with respect to the Target Shares to include in gross
income in the year of transfer of the Target Shares the amount specified in
Section 83(b) of the Code or under any similar provision of Applicable Law
unless expressly permitted by action of the Committee in writing prior to the
making of such election.

 

  12. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is

 

9



--------------------------------------------------------------------------------

inconsistent with the terms of the Plan, the terms of the Plan shall govern. Any
question of administration or interpretation arising under this Agreement shall
be determined by the Committee administering the Plan, and such determination
shall be final, conclusive and binding upon all parties in interest.

(b) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate. In addition, the Company or an Affiliate may at any time
dismiss you from employment, free from any liability or any claim under this
Agreement, unless otherwise expressly provided in this Agreement.

(c) Securities Matters. The Company shall not be required to deliver any shares
of Stock until the requirements of any federal or state securities or other
laws, rules or regulations (including the rules of any securities exchange) as
may be determined by the Company to be applicable are satisfied.

(d) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(e) Arbitration. Except for injunctive relief as set forth herein, the parties
agree that any dispute between the parties regarding this Agreement shall be
submitted to binding arbitration in Baltimore, Maryland.

(f) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Maryland (without giving effect to the conflict of
law principles thereof). Subject to Section 12(e) hereof, you agree that the
state and federal courts of Maryland shall have jurisdiction over any litigation
between you and the Company regarding this Agreement, and you expressly submit
to the exclusive jurisdiction and venue of the federal and state courts sitting
in Baltimore County, Maryland.

(g) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Four Corners Property Trust, Inc.

591 Redwood Highway

Suite 1150

Mill Valley, CA 94941

Attention: General Counsel

(h) Award Agreement and Related Documents. This FY 2016 Performance-Based
Restricted Stock Award Agreement shall have no force or effect unless you have
been notified by the Company, and identified in the Company’s records, as the
recipient of a performance-based Restricted Stock Award grant. YOU MUST REVIEW
AND ACKNOWLEDGE ACCEPTANCE OF THE TERMS OF THIS AGREEMENT, INCLUDING
SPECIFICALLY THE RESTRICTIVE COVENANTS, BY EXECUTING THIS AGREEMENT
ELECTRONICALLY VIA YOUR ESTABLISHED ACCOUNT ON THE PLAN MANAGEMENT CORPORATION

 

10



--------------------------------------------------------------------------------

WEBSITE WITHIN 60 DAYS OF THE DATE OF GRANT; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY, AT ITS DISCRETION, EXTEND THIS DATE. FAILURE TO ACCEPT THE
REFERENCED TERMS AND TO EXECUTE THIS AGREEMENT ELECTRONICALLY WILL PRECLUDE YOU
FROM RECEIVING YOUR PERFORMANCE-BASED RESTRICTED STOCK GRANT. In connection with
your performance-based Restricted Stock grant and this Agreement, the following
additional documents were made available to you electronically, and paper copies
are available on request directed to the Company’s Compensation Department: (i)
the Plan; and (ii) a Prospectus relating to the Plan.

 

11